GLORIOUS PIE LIMITED FINANCIAL STATEMENTS FOR THE YEAR/PERIOD ENDED JUNE 30, 2 (Stated in US dollars) Glorious Pie Limited INDEX TO FINANCIAL STATEMENTS CONTENTS Page(s) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 STATEMENTS OF INCOME 3 BALANCE SHEETS 4 STATEMENTS OF CASH FLOWS 5 STATEMENTS OF STOCKHOLDERS' EQUITY 6 NOTES TO THE FINANCIAL STATEMENTS 7-23 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: The Board of Directors and Stockholders of Glorious Pie Limited We have audited the accompanying balance sheets of Glorious Pie Limited (the "Company") as of June 30, 2008 and 2007, and the related statements of income, stockholders' equity and cash flows for the year/period ended June 30 2008 and 2007. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the Public Company Accounting Oversight Board in the United States of America.
